Name: Commission Regulation (EEC) No 2907/82 of 29 October 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/36 Official Journal of the European Communities 30 . 10 . 82 COMMISSION REGULATION (EEC) No 2907/82 of 29 October 1982 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ( ! ), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Article 5 (3 ) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2384/82 (3), as amended by Regulation (EEC) No 2629/ 82 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2384/82 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1 1 1 7/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 142, 30 . 5 . 1978 , p . 1 . ( 2 ) OJ No L 162, 12 . 6 . 1982, p . 32 . ( 3 ) OJ No L 255, 1 . 9 . 1982, p . 38 . ( 4 ) OJ No L 279 , 1 . 10 . 1982, p . 36 . 30 . 10 . 82 Official Journal of the European Communities No L 304/37 ANNEX to the Commission Regulation of 29 October 1982 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 November 1982 to dried fodder (ECL / tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 33-606 27-496 16-803 13-748 Additional aid in case of advance fixing for the month of : (ECL / tonne) December 1982 30-910 24-800 15-455 12-400 January 1983 29-463 23-353 14-732 1 1 -677 February 1983 29-463 23-353 14-732 11-677 March 1983 29-463 23-353 14-732 11-677 April 1983 0 0 0 0 May 1983 0 0 0 0 June 1983 0 0 0 0 July 1983 0 0 0 0 August 1983 0 0 0 0 September 1983 0 0 0 0 October 1983 0 0 0 0